Citation Nr: 0900537	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-00 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a psychiatric disorder that 
includes post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1965 until May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  That decision denied reopening of 
PTSD and hypertension service connection claims.

An October 2002 Board decision found that new and material 
evidence had not been received to reopen service connection 
for hypertension.  The October 2002 Board decision found that 
new and material evidence had been received to reopen service 
connection for a psychiatric disorder that includes PTSD, 
reopened the claim, and denied service connection for PTSD on 
the merits.

 
FINDINGS OF FACT

1.  An October 2002 Board decision denied the veteran's claim 
for service connection for a psychiatric disorder that 
included PTSD, finding that psychiatric disability had not 
manifested in service, schizophrenia was initially shown many 
years after service, and an in-service stressful event had 
not been confirmed.  

2.  Evidence received since the October 2002 Board decision 
denial of service connection for a psychiatric disorder that 
included PTSD, when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for a 
psychiatric disorder that includes PTSD, and does not raise a 
reasonable possibility of substantiating the claim. 

3.  An October 2002 Board decision denied the veteran's claim 
to reopen service connection for hypertension, finding that 
the evidence of current diagnoses of hypertension were not 
new, and that no new evidence had been received to show that 
current hypertension had manifested in service, or had begun 
soon after service, or related hypertension to service by 
competent medical evidence.  

4.  Evidence received since the October 2002 Board decision 
denial of reopening of service connection for hypertension, 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim for service connection for hypertension, and 
does not raise a reasonable possibility of substantiating the 
claim. 
  

CONCLUSIONS OF LAW

1.  The October 2002 Board decision that denied reopening of 
service connection for hypertension and denied service 
connection for PTSD was final when issued. 
38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.1100, 20.1104 (2008). 

2.  Evidence received since the October 2002 Board decision 
denial of reopening of service connection for hypertension is 
not new and material.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a)(2008).

3.  Evidence received since the October 2002 Board decision 
denial of service connection for a psychiatric disorder that 
included PTSD is not new and material.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a)(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); C.F.R. § 3.159(b)(1) (2008).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The veteran was provided with an August 2004 letter in which 
the RO notified him of what evidence was required to 
substantiate entitlement to service connection for PTSD and 
hypertension.  The letter told him what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the veteran in obtaining this 
evidence.  The letter also notified the veteran that he 
should submit any relevant evidence in his possession.  This 
letter met the duty to notify.  The August 2004 letter 
informed the veteran that his claim had been finally denied 
in an October 2002 Board decision, informed him of the need 
for new and material evidence to reopen the claim, provided 
regulatory definitions of "new" and "material" and 
informed him of the bases for the prior denial.  The letter 
thereby met the notice requirements outlined in Kent.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claims to reopen service 
connection are being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984); Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006). 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A (West 2002 & Supp. 2008); 38 
C.F.R. §3.159 (c), (d) (2008).  This duty to assist 
contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  VA has no duty to provide an 
examination or obtain a medical opinion prior to reopening a 
claim that has been finally denied in a prior decision.  
38 C.F.R. § 3.159(c)(4)(iii) (2008).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
personnel records, VA treatment records, and private 
treatment records have been obtained.  A VA examination has 
been conducted, and a sufficient medical opinion has been 
obtained.  In addition, VA has attempted to obtain private 
treatment records from the years 1967 through 1970, with the 
provider has indicating that their records failed to 
demonstrate that the veteran received treatment during this 
time period.  As neither the veteran nor his representative 
has indicated that there is any outstanding pertinent 
evidence, the Board may proceed with consideration of the 
veteran's claims.  

Service Connection Legal Authority

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303(a) (2008).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
hypertension, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2008).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b) (2008).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

The Court has found that corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required.  Instead, independent evidence that the incident 
occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

The Board must make a specific finding as to whether the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

In a precedent opinion, dated October 18, 1999, the General 
Counsel of VA addressed the issue of determinations as to 
whether a veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  
In pertinent part, this opinion noted that the determination 
of whether or not a veteran engaged in combat with the enemy 
is not governed by the specific evidentiary standards and 
procedures of 38 U.S.C.A. § 1154(b), which apply only after 
combat service has been established.  The opinion interpreted 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Nothing in 
the language or history of that statute suggested a more 
definite definition.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy must be resolved on a case-by-case basis.  Satisfactory 
proof that a veteran engaged in combat with the enemy depends 
on the facts of each case, requires evaluation of all 
pertinent evidence, and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOPGCPREC 12-99.  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99.  Evidence submitted to 
support a claim that a veteran engaged in combat may include 
the veteran's own statements and an "almost unlimited" 
variety of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).  

New and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  For the 
purpose of determining whether or not new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Factual Background

An October 2002 Board decision denied the veteran's claim for 
service connection for a psychiatric disorder that included 
PTSD, finding that psychiatric disability had not manifested 
in service, schizophrenia was initially shown many years 
after service, and an in-service stressful event had not been 
confirmed.  The October 2002 Board decision also denied the 
veteran's claim to reopen service connection for 
hypertension, finding that the evidence of current diagnoses 
of hypertension were not new, and that no new evidence had 
been received to show that current hypertension had 
manifested in service, or had begun soon after service, or 
related hypertension to service by competent medical 
evidence.  The October 2002 Board decision that denied 
reopening of service connection for hypertension and denied 
service connection for a psychiatric disorder that included 
PTSD was final when issued.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§§ 20.1100, 20.1104.

The evidence considered in the October 2002 Board decision 
included the veteran's service treatment and personnel 
records, an October 1977 B.C.H. discharge summary and 
outpatient treatment records (OPT) from January 1978 until 
April 1978, VA progress notes from June 1982 until September 
1982, and VA OPT from November 1980 until October 1982.

The service treatment and personnel records contained no 
findings referable to any psychiatric disability or 
hypertension, and the veteran specifically denied 
experiencing nervous trouble or high blood pressure on his 
May 1967 Report of Medical History (RHM) form.  His May 1967 
discharge examination was negative for any relevant 
abnormality and his blood pressure was noted as 120/76.   The 
October 1977 discharge summary indicated that the veteran had 
been hospitalized for three days due to auditory 
hallucinations and reflected diagnoses of alcohol withdrawal 
syndrome and chronic schizophrenia.  This discharge summary 
also reflected the veteran's reported history of 
hypertension.

VA treatment records from November 1982 until July 1993 and 
an August 1993 VA PTSD examination.  These treatment records 
indicated that the veteran underwent regular mental health 
treatment beginning in April 1993, and the VA examination 
reflected the veteran's symptomology and diagnosed him as 
suffering from PTSD.  In addition, these treatment records 
reflected occasional treatment for hypertension.  A November 
1982 treatment note reflected the veteran's reports that he 
had been receiving treatment for hypertension since 1969, 
while a November 1982 treatment note indicated that he had 
been receiving such treatment since 1970.  

At a June 1995 hearing, the veteran testified regarding his 
Vietnam experiences, his PTSD symptomology and his 
hypertension treatments.  A comprehensive July 1993 
psychological assessment detailing the veteran's 
symptomology, personal history and Vietnam experiences, and 
reflecting diagnoses of PTSD and major depression was 
submitted.  VA treatment records dated between February 1985 
and June 1995, and reflecting sporadic mental health 
treatment, were also submitted.  A December 1995 U.S. Army 
and Joint Services Environmental Support Group (ESG) 
indicating that they were unable to verify the veteran's 
claimed stressors was received and requested additional 
information from the veteran.

VA records dated between November 1984 and May 1999 
reflecting various test results and progress notes were 
subsequently received.  A November 1993 comprehensive VA 
Report of Psychological Assessment describing the veteran's 
symptomology, history, and Vietnam experiences, and issuing a 
PTSD and schizoaffective disorder diagnoses was provided.  A 
February 2002 Center for Unit Records Research stressor 
verification report was unable to verify the veteran's stated 
stressors.

The October 2002 Board decision reopened the claim for 
service connection for a psychiatric disorder that includes 
PTSD, but denied this claim on the merits because the 
veteran's claimed stressors were not verified and that the 
evidence established that the veteran's psychiatric 
disability manifested more than nine years after his service.  
The October 2002 Board decision denied reopening of service 
connection for hypertension, finding that new and material 
evidence had not been received.  

Additional evidence received since the October 2002 Board 
decision includes an incomplete PTSD questionnaire that was 
submitted in August 2004.  VA treatment records dated between 
August 2003 and August 2004 reflected regular mental health 
treatments.  A May 2005 letter written by the veteran's wife 
described the veteran's symptomatology and behaviors, and 
indicated that the veteran had been diagnosed with 
hypertension within eight months of service.  Letters dated 
October 2005 and January 2006 from the veteran's current 
treating psychiatrist, Dr. L.M., opined that the veteran's 
previous schizophrenia diagnosis had been in error due to the 
profession's limited understating of PTSD after Vietnam.  Dr. 
L.M. wrote that the veteran's symptomatology properly 
warranted a PTSD diagnosis.

Claim to Reopen Service Connection for Psychiatric 
Disorder/PTSD

The veteran contends that he suffers from PTSD as a result of 
various combat stressors he experienced while in Vietnam.  He 
reported that came under enemy fire upon his arrival at Cam 
Ranh Bay, that he witnessed another member of his unit lose 
his foot in a boat's door, that two of his good friends were 
killed in action, that another member of his unit was killed 
next to him during a fire fight, and that he witnessed other 
members of his unit raping and beating civilian women.  In 
addition, he reported in his November 1993 Psychological 
Assessment that he had received a bayonet wound to his 
abdomen but was not med-evaced for treatment.

The additional evidence does not include evidence suggesting 
that the veteran was exposed to actual combat or evidence 
that can verify his claimed stressors.  The veteran's service 
record is negative for combat indicators such as a Purple 
Heart or a Combat Infantryman Badge.  The veteran's service 
in the 221st Supply and Service Company suggests a combat 
support role and his MOS of a supply handler does not suggest 
combat exposure.  He suffered no relevant injuries while in-
service and his treatment records are negative for a bayonet 
wound.  A review of records relating to the individuals the 
veteran claimed to have been killed while he was in service 
revealed that one individual who was killed served in an 
entirely different unit from the veteran, and the other two 
individuals' records did not exist.  No record exists 
demonstrating that Cam Ranh Bay came under enemy attack 
during the dates provided by the veteran. 

As there is no competent evidence that the veteran engaged in 
combat, credible supporting evidence of the claimed stressor 
must be provided; however, no such evidence has been received 
since the prior denial of the veteran's claim in the October 
2002 Board decision.  The new evidence received since the 
October 2002 Board decision continues to show diagnoses of 
PTSD related to a purported in-service stressor.  The letters 
from the veteran's treating psychiatrist indicating the 
veteran's earlier schizophrenia diagnoses were in error are 
insufficient to reopen his claim as the nature of his 
diagnosis is not in issue and such an error could not 
establish a verified in-service stressor.  Additionally, and 
in light of the veteran's May 1967 denial of nervous trouble 
and that was first documented mental health treatment 
occurred more than nine years after discharge, the letters 
alone are insufficient to establish that the veteran suffered 
from PTSD immediately after service.

Similarly, neither the newly submitted treatment records nor 
the May 2005 statement from the veteran's wife are sufficient 
to establish new evidence of an in-service stressor.  The 
Court has held that the recording of a stressor in clinical 
records does not constitute the credible supporting evidence 
needed to substantiate a claim, and the veteran's various 
reports to his treatment providers are insufficient to 
establish an in-service stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-6 (1996).  It follows that the report of a 
stressor related by the veteran to a relative would not 
satisfy the requirement for credible supporting evidence.  

Because none of the additional evidence received since the 
October 2002 Board denial of service connection for a 
psychiatric disorder that includes PTSD provides credible 
supporting evidence of the claimed stressors, and the absence 
of such evidence was the basis for the prior denial, new and 
material evidence has not been received.  Evidence received 
since the October 2002 Board decision denial of service 
connection for a psychiatric disorder that included PTSD, 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim for service connection for a psychiatric 
disorder that includes PTSD, and does not raise a reasonable 
possibility of substantiating the claim.  For these reasons, 
the Board finds that the evidence received since the October 
2002 Board decision denial of service connection for a 
psychiatric disorder that includes PTSD is not new and 
material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Claim to Reopen Service Connection for Hypertension

The evidence received since the October 2002 Board decision 
continues to show that the veteran has a clinical history of 
hypertension, and that he had been undergoing treatment for 
the condition.

The May 2005 statement from the veteran's wife indicating 
that he had been diagnosed with hypertension about eight 
months after he was discharged from service is insufficient 
to establish service connection.  As discussed above, the 
reporting of such a condition by a layperson with no 
independent knowledge of the condition is not competent 
evidence upon which service connection can be granted.

A VA progress note reflecting a diagnosis and treatment for 
hypertension purportedly dated July 21, 1968 was submitted.  
However, the Board cannot consider this alleged examination 
date to be credible as the progress note itself contains a 
notation indicating that the form had been revised in 
November 1977.  In addition, this progress note had been 
previously submitted and considered in the Board's October 
2002 decision and did not contain the purported July 1968 
examination date at that time.

Another VA progress note reflecting hypertension treatment 
was submitted containing an illegible examination date.  As 
with the progress note discussed above, this document 
contains a notation indicating that the form had been revised 
in November 1977 and had previously been submitted and 
considered in the Board's October 2002 decision.  The date of 
this examination is not material for the purposes of 
reopening the veteran's hypertension service connection claim 
as the examination could not have occurred within one year of 
the veteran's discharge from service and did not attribute 
his condition to his service.

Because none of the evidence received since the October 2002 
denial provides credible supporting evidence of that the 
veteran's hypertension began in service, or manifested to a 
compensable degree within one year of his discharge from 
service, or has been related by competent medical evidence to 
service, new and material evidence has not been received.  
Evidence received since the October 2002 Board decision 
denial of reopening of service connection for hypertension, 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim for service connection for hypertension, and 
does not raise a reasonable possibility of substantiating the 
claim.  


For these reasons, the Board finds that the evidence received 
since the October 2002 Board decision denial of reopening of 
service connection for hypertension is not new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been received, the claim 
for service connection for PTSD is not reopened.

New and material evidence not having been received, the claim 
for service connection for hypertension is not reopened.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


